DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tejima (U.S. PG Pub # 20050212217) in view of Ohya (U.S. PG Pub # 20160238134).

Regarding claim 1, Tejima discloses a seal ring (fig 26) for sealing a clearance between a rotary shaft (50, fig 18 same as fig 26) and a housing (60, fig 18 same as fig 26), comprising: inclined grooves (201) formed at a sliding surface so as to be arranged in a circumferential direction (201 on the sliding surface of 200), the inclined grooves 
supply grooves extending in a radially outward direction toward inner diameter sides of the inclined grooves (202 radially outward towards inner diameter of inclined grooves 201).
Tejima does not disclose supply grooves being open on a sealed fluid side of the seal ring and extending in a radially outward direction toward inner diameter sides of the inclined grooves. 
However, Ohya teaches supply grooves (115) being open on a sealed fluid side of the seal ring (115 open to the sealed fluid side ). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the supply grooves of Tejima with those of Ohya to provide fluid to enter through the sealed side of the seal ring so that a friction loss is decreased (Ohya Para 0032).
	The combination of Tejima and Ohya discloses supply grooves extending in a radially outward direction toward inner diameter sides of the inclined grooves (Ohya 115 radially outward towards inner diameter of inclined grooves 201 of Tejima). 	

Regarding claim 2, the combination of Tejima and Ohya discloses the seal ring, wherein a seal portion (Tejima 206) is formed continuously in the circumferential direction (Tejima 206) and positioned between the supply grooves and the inclined grooves (Tejima 206 between 201 and Ohya 115). 

Regarding claim 3, the combination of Tejima and Ohya discloses the seal ring, wherein the supply grooves are equally arranged in the circumferential direction (Ohya 115 are equally arranged circumferentially). 

Regarding claim 4, the combination of Tejima and Ohya discloses the seal ring.
Tejima does not disclose wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction. 
However, Ohya teaches wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction (316 communicates with supply grooves 312, 312, fig 10A).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the supply grooves of Tejima with a communication groove of Ohya to expel oil flowed to the second end within the pocket outside of the groove  (Ohya Para 0174).

Regarding claim 5, the combination of Tejima and Ohya discloses the seal ring, further comprising dynamic pressure grooves (Ohya 113, fig 6) each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction (Ohya 113 between 115 and 115, fig 6) and being open on the sealed fluid side of the seal ring (Ohya 113 open to the sealed fluid side, fig 6). 

Regarding claim 6, the combination of Tejima and Ohya discloses the seal ring, wherein the supply grooves are equally arranged in the circumferential direction (Ohya 115, fig 6). 

Regarding claim 7, the combination of Tejima and Ohya discloses the seal ring, wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction (Ohya 316 between 312 and 312, fig 10A). 

Regarding claim 6, the combination of Tejima and Ohya discloses the seal ring, further comprising dynamic pressure grooves each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction and being open on the sealed fluid side of the seal ring (Ohya 113 between 115 and 115, fig 6). 

Regarding claim 9, the combination of Tejima and Ohya discloses the seal ring, wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction (Ohya 316 communicates with 316 and 316, fig 6 on the inner diameter side of Tejima 201). 

Regarding claim 10, the combination of Tejima and Ohya discloses the seal ring, further comprising dynamic pressure grooves each formed at the sliding surface 

Regarding claim 11, the combination of Tejima and Ohya discloses the seal ring, further comprising dynamic pressure grooves each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction and being open on the sealed fluid side of the seal ring (Ohya 113 between 115 and 115, fig 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675